Order entered July 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00676-CR

                                EX PARTE JOHN RIVELLO

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                         Trial Court Cause No. WX19-00076-L

                                           ORDER
       Before the Court is appellant’s July 22, 2019 motion to extend the time to file appellant’s

brief. The Court GRANTS the motion and ORDERS appellant’s brief filed on or before July

25, 2019. The State’s brief shall be due on or before August 14, 2019.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE